                           United States District Court
                                  EASTERN DISTRICT OF TEXAS
                                      SHERMAN DIVISION


UNITED STATES OF AMERICA                              §
                                                      §   Criminal Action No. 4:08-CR-085
v.                                                    §   (Judge Mazzant/Judge Johnson)
                                                      §
ROBERT PETERSEN                                       §

                  MEMORANDUM ADOPTING REPORT AND
           RECOMMENDATION OF UNITED STATES MAGISTRATE JUDGE

       Came on for consideration the above-referenced criminal action, the Court having

heretofore referred the request for the revocation of Defendant’s supervised release to the United

States Magistrate Judge for proper consideration.          The Court has received the Report and

Recommendation of the United States Magistrate Judge pursuant to its order. Defendant having

waived allocution before the Court as well as his right to object to the report of the Magistrate

Judge, the Court is of the opinion that the findings and conclusions of the Magistrate Judge are

correct.

       It is therefore ORDERED that the Report and Recommendation of United States

Magistrate Judge is ADOPTED as the opinion of the Court.

       It is further ORDERED that Defendant’s supervised release is hereby REVOKED.

       It is further ORDERED that Defendant be committed to the custody of the Bureau of

Prisons for a term of nine (9) months and one hundred twenty-one (121) days, with a term of

supervised release of five (5) years to follow.

       The Court further recommends the imposition of the special conditions set forth in the

Report and Recommendation, as follows:

       You must provide the probation officer with access to any requested financial information

for purposes of monitoring efforts to obtain and maintain lawful employment.

                                                  1
          You must participate in any combination of psychiatric, psychological, or mental health

treatment programs, and follow the rules and regulations of that program, until discharged. This

includes taking any mental health medication as prescribed by your treating physician. The

probation officer, in consultation with the treatment provider, will supervise your participation in

the program. You must pay any cost associated with treatment and testing.

          You must comply with the requirements of the Sex Offender Registration and Notification

Act (42 U.S.C. § 16901, et seq.) as directed by the probation officer, the Bureau of Prisons, or any

state sex offender registration agency in which you reside, work, are a student, or were convicted

of a qualifying offense.

          You must participate in a sex offender treatment program. You must abide by all rules and

regulations of the treatment program, until discharged. The probation officer, in consultation with

the treatment provider, will supervise your participation in the program. You must pay any costs

associated with treatment and testing. Should you fail to pay as directed, you must perform 3 hours

of community service for each unpaid session.

          You must submit to periodic polygraph testing at the discretion of the probation officer as

a means to ensure that you are in compliance with the requirements of your supervision or

treatment program and pay any costs associated with testing as required by the U.S. Probation

Office.

          You must participate in visual response testing as part of the required participation in a sex

offense specific assessment and/or treatment.

          You must not have direct or indirect contact with children under the age of 18 unless

supervised by an adult approved by the probation officer.




                                                    2
       You must not possess or view any images in any form of media or in any live venue that

depicts sexually explicit conduct. For the purpose of this special condition of supervision, the term

“sexually explicit conduct” is as defined under 18 U.S.C. § 2256(2)(A) and is not limited to the

sexual exploitation of children. You must provide the probation officer with access to any

requested financial information to determine if you have purchased, viewed, or possessed sexually

explicit material.

       You must not use or own any device (whether or not at your place of employment,

residence, or elsewhere) that can be connected to the Internet or used to store digital materials

other than that authorized by the probation officer. This includes, but is not limited to, desktop

computers, laptops, PDA’s, electronic games, and cellular telephones. You must not use any

device other than the one you are authorized to use. You must allow the U.S. Probation Office to

install software designed to monitor activities. This may include, but is not limited to, software

that may record any and all activity on the computers you may use, including the capture of

keystrokes, application information, Internet use history, e-mail correspondence, and chat

conversations. You will pay any costs related to the monitoring of your computer usage.

       You must not use or possess any gaming consoles (including, but not limited to, Xbox,

Playstation, Nintendo), or devices without prior permission from the probation officer.

       If you reside in a household where a computer is present (i.e., it belongs to a parent, spouse,

roommate, etc.), the owner of the computer must agree to allow the U.S. Probation Office to install

software designed to monitor computer activities on such computer. This may include, but is not

limited to, software that may record any and all activity on any computer you may use in the

residence, including the capture of keystrokes, application information, Internet use history, e-mail

correspondence, and chat conversations. You will pay any costs related to computer monitoring.



                                                 3
You must advise anyone in your household that may use any computer in question that monitoring

software has been installed.

       You must not attempt to remove, tamper with, or in any way circumvent the monitoring

software.

       You must not access any Internet Service Provider account or other online service using

someone else’s account, name, designation, or alias. You must disclose all on-line account

information, including user names and passwords, to the U.S. Probation Office. You must also, if

requested, provide a list of all software/hardware on your computer, as well as telephone, cable,

or Internet service provider billing records, and any other information deemed necessary by the

probation office to monitor your computer usage.

       You must not purchase, possess, have contact with, or use devices to include cellular

telephones with photographic capability; cellular telephones with internet capability; laptop

computers (other than a computer approved by the probation office which may be subject to

monitoring); iPods; Personal Digital Assistants (PDAs); portable data storage devices such as

thumb drives and Flash memory; or any other type of portable electronic device that is capable of

communicating data via modem, wireless, or dedicated connection. You must also refrain from

the purchase, possession, or use of digital cameras; digital recorders; or any other type of recording

and/or photographic equipment.

       You must submit to a search of your person, property, house, residence, vehicle, papers,

computer, other electronic communication or data storage devices or media, and effects at any

time, with or without a warrant, by any law enforcement or probation officer with reasonable

suspicion concerning unlawful conduct or a violation of your conditions of supervision.




                                                  4
           You must reside in a residential reentry center or similar facility, in a prerelease component

    for a period of up to 180 days, to commence upon release from confinement, and shall observe the

    rules of that facility. Upon securing a suitable residence approved by the U.S. Probation Office,

    you shall be released from the facility. The subsistence requirement shall be waived while at the

    center, and you shall be required to save at least 25% of your gross income for the purpose of

    securing a personal residence and provide verification of such to the probation officer.

           You must participate in and complete a financial management class approved by the

.   probation officer within the first six months of your release to supervision.

           The Court also recommends that Defendant be housed in a Bureau of Prisons facility in

    Michigan, if appropriate.

           IT IS SO ORDERED.
           SIGNED this 8th day of June, 2021.




                                          ___________________________________
                                          AMOS L. MAZZANT
                                          UNITED STATES DISTRICT JUDGE




                                                     5
